      Case 3:19-cr-00111-AWT Document 42 Filed 01/27/21 Page 1 of 8



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA         :
                                 :
     v.                          : Crim. No. 3:19CR111(AWT)
                                 :
ROLANDO RUSSELL                  :




          ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

     For the reasons set forth below, the defendant’s Emergency

Motion for Compassionate Release Under the First Step Act (ECF

Nos. 35 and 37) is hereby DENIED.

     Defendant Rolando Russell moves, pursuant to 18 U.S.C. §

3582 (c)(1)(A)(i), for an order reducing his sentence to time

served.   Russell contends that his “medical condition, including

a body mass index in excess of thirty (30), breathing related

disorder and other medical issue[s] regarding a plethora of

prescription medication, in combination with the Covid-19

pandemic, place him at grave risk of serious illness and death.”

Compassionate Release Motion (ECF No. 37) at 1.        The defendant

is currently incarcerated at FCI Petersburg, and he highlights

the large number of COVID-19 cases at that facility.

     On April 26, 2019, the defendant plead guilty to two counts

of an information, each which charged him with filing a false
      Case 3:19-cr-00111-AWT Document 42 Filed 01/27/21 Page 2 of 8



tax return in violation of 26 U.S.C. § 7206(2).        The Stipulation

of Offense Conduct and Relevant Conduct included the following:

     During the relevant period, including tax years 2013 through
     2016, RUSSELL assisted in the preparation of approximately
     1,820 tax returns for clients, claiming on those returns
     approximately $11.26 million in refunds, of which the IRS
     issued approximately $10 million.     Many of the filed tax
     returns included false forms Schedule C with losses
     attributed to Schedule Cs of approximately $22.2 million.
     Those losses resulted in the corresponding reduction of taxes
     owed of as much as $6.2 million.

Plea Agreement (ECF No. 5) at 10 of 11.       The parties agreed that

the applicable Guidelines loss was $1.501 million; they based

the loss figure “on tax losses identified by reviewing 25

returns of a limited, but typical, number of the defendant’s

clients (9) for tax years 2013 through 2016 and identifying

losses totaling $137,476 on those clients’ tax returns for the

identified tax years . . . .”     Id. at 5 of 11.     The government’s

response to the instant motion accurately recites that

     [a] review of the filed returns reflected a defendant willing
     to falsify information on scores of returns over a multi-year
     period. The defendant thus victimized the IRS and also put
     each client at risk for audit and subsequent repayment of
     refunds, interest and penalties. And Russell’s conduct did
     not just result in understated payments to the IRS from
     taxpayers (that is, the IRS collecting less money), but
     actually resulted in the IRS affirmatively paying out monies
     to taxpayers not entitled to such funds in the form of refund
     checks. In short, the defendant’s conduct was long standing
     and a significant fraud.

Gov’t Mem. (ECF No. 40) at 3 of 13.

     The Presentence Report determined that the defendant’s

total offense level was 21 and his criminal history category was

                                    2
      Case 3:19-cr-00111-AWT Document 42 Filed 01/27/21 Page 3 of 8



VI, even though the parties had agreed upon a criminal history

category of V.   Thus the Presentence Report stated that the

Guidelines included 77 months to 96 months of imprisonment.           At

sentencing, the parties proposed and the court made a Fernandez

departure to give effect to the parties’ plea agreement.          The

Guidelines for a total offense level of 21 and a criminal

history category of V included a range of 70 to 87 months of

imprisonment.    The government supported the defendant’s request

for a sentence below that Guidelines range because he had

assisted in identifying the scope of his false IRS filings.

Consequently, the court imposed a sentence that included 36

months of imprisonment, which was significantly below the

advisory range under the Guidelines, even after giving effect to

the Fernandez departure.

     Section 3582(c)(1)(A) of Title 18 of the United States

Code, which governs compassionate release, requires as an

initial matter that:

     the defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier . . . .

18 U.S.C. § 3582(c)(1)(A).     Assuming a defendant has exhausted

administrative remedies, a court may reduce a term of

imprisonment under Section 3582(c)(1)(A)(i) if, after

considering the factors set forth in 18 U.S.C. § 3553(a) to the

                                    3
      Case 3:19-cr-00111-AWT Document 42 Filed 01/27/21 Page 4 of 8



extent they are applicable, the court finds that “extraordinary

and compelling reasons warrant such a reduction” and “that such

a reduction is consistent with applicable policy statements

issued by the Sentencing Commission”.       18 U.S.C. §

3582(c)(1)(A)(i).    The policy statement in U.S.S.G. § 1B1.13 is

applicable to compassionate release.

     Here it is undisputed that the defendant has satisfied the

requirement with respect to exhaustion of administrative

remedies.

     People with certain medical conditions are or may be at

increased risk of severe illness if they contract COVID-19.           The

Centers for Disease Control and Prevention advises:

     Adults of any age with the following conditions are at
     increased risk of severe illness from the virus that causes
     COVID-19:

       •    Cancer
       •    Chronic kidney disease
       •    COPD (chronic obstructive pulmonary disease)
       •    Down Syndrome
       •    Heart conditions, such as heart failure, coronary artery
            disease, or cardiomyopathies
       •    Immunocompromised state (weakened immune system) from
            solid organ transplant
       •    Obesity (body mass index [BMI] of 30 kg/m2 or higher but
            < 40 kg/m2)
       •    Severe Obesity (BMI ≥ 40 kg/m2)
       •    Pregnancy
       •    Sickle cell disease
       •    Smoking
       •    Type 2 diabetes mellitus

     . . . .



                                    4
      Case 3:19-cr-00111-AWT Document 42 Filed 01/27/21 Page 5 of 8



     Based on what we know at this time, adults of any age with
     the following conditions might be at an increased risk for
     severe illness from the virus that causes COVID-19:

       •    Asthma (moderate-to-severe)
       •    Cerebrovascular disease (affects blood vessels and blood
            supply to the brain)
       •    Cystic fibrosis
       •    Hypertension or high blood pressure
       •    Immunocompromised state (weakened immune system) from
            blood or bone marrow transplant, immune deficiencies,
            HIV, use of corticosteroids, or use of other immune
            weakening medicines
       •    Neurologic conditions, such as dementia
       •    Liver disease
       •    Overweight (BMI > 25 kg/m2, but < 30 kg/m2)
       •    Pulmonary fibrosis (having damaged or scarred lung
            tissues)
       •    Thalassemia (a type of blood disorder)
       •    Type 1 diabetes mellitus

Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited

Jan. 27, 2021)(emphasis in original).

     The defendant has a body mass index in excess of thirty

(30), which places him at increased risk of severe illness from

COVID-19.    His medical records for the period from May 2014

through October 2019 consistently reflect a BMI in excess of 30.

The Presentence Report also reflects such a BMI.

     A doctor’s note dated October 7, 2019 states, under

“Assessment and Plan”:    “Chronic obstructive pulmonary disease,

unspecified COPD type (HC Code) Not well controlled demonstrated

by frequent exacerbations”.     Compassionate Release Mem., Ex. 38-


                                    5
       Case 3:19-cr-00111-AWT Document 42 Filed 01/27/21 Page 6 of 8



1, at 16 of 60.    The medical records also reflect that the

defendant has been a smoker for decades and has at times used an

inhaler.   Both COPD and a history of smoking are recognized by

the CDC as increasing the risk of severe complications if an

individual contracts COVID-19, although the court agrees with

the government that the medical records are unclear as to what

extent the defendant is affected by COPD.        The medical records

do not reflect significant medical issues caused by either COPD

or the defendant’s history of smoking, and the Presentence

Report makes no mention of the defendant suffering from COPD or

taking any medication related to such a condition.          But the

court assumes for purposes of the instant motion that COPD and

the defendant’s history of smoking do increase the defendant’s

risk of severe complications if he were to contract COVID-19.

      The court concludes, however, that in this case the

applicable Section 3553 factors counsel against reduction of the

defendant’s sentence, and in addition, a reduction of the

defendant’s sentence would not be consistent with U.S.S.G.

1B1.13 because the court cannot find that the defendant is not a

danger to the community.

      As to danger to the community, the Presentence Report

reflects that the defendant’s total criminal history score was

21.   The Presentence Report discusses 36 prior criminal

convictions.   Approximately eight of those prior convictions

                                     6
           Case 3:19-cr-00111-AWT Document 42 Filed 01/27/21 Page 7 of 8



were for failure to appear, but approximately eighteen of the

defendant’s prior convictions were for offenses such as larceny,

forgery, burglary, theft of ID and/or credit card fraud.                                          None

of the defendant’s prior convictions was for a tax offense.

However, the court expressed a concern at sentencing about the

need for specific deterrence in this case because the

defendant’s tax offense was simply another way of illegally

obtaining financial gain at the expense of a victim.                                         In

addition, the defendant’s multi-year false tax returns scheme

was carried out by means of repeated instances of fraud.

Moreover, while statistics show that the recidivism rate for

people over the age of 60 at the time of release is 16.4

percent, 1 the defendant’s extensive criminal record and the

repeated instances of fraud perpetrated by him during the

offense of conviction led the court to conclude that the

defendant is in the small group of people in his age group who

are likely to reoffend.                    Nothing the defendant presented at

sentencing and nothing since then has given the court a basis

for concluding otherwise.                     So the court can not conclude that

the defendant is not a danger to the community.

        In addition, although the defendant’s offense conduct

(which included a stipulation as to loss amount) and his



1
 The Effects of Aging on Recidivism Among Federal Offenders 22-23 (U.S.S.C. Dec. 2017) found at
https://www.ussc.gov/topic/reports-glance#0.

                                                       7
      Case 3:19-cr-00111-AWT Document 42 Filed 01/27/21 Page 8 of 8



criminal history resulted in an advisory Guidelines range that

included a term of imprisonment in the range of 77 months to 96

months (revised downward to 72 months because of the three-year

statutory maximum for his two offenses of conviction), the court

imposed a sentence of 36 months of imprisonment.        Given the

need, as noted at sentencing, for just punishment and general

deterrence, and the court’s concern about the need for specific

deterrence, the court did not view a sentence of less than 36

months of imprisonment as being sufficient to serve the purposes

of sentencing.   Nothing presented by the defendant in support of

the instant motion leads the court to conclude otherwise now.

     It is so ordered.

     Signed this 27th day of January 2021 at Hartford,

Connecticut.



                                           /s/AWT         ___
                                      Alvin W. Thompson
                                 United States District Judge




                                    8
